By the Court.
The opinions of the judges of the court of common pleas, as to the construction of the rules of that court, though entitled to great consideration, are nevertheless subject to revision by this court. In the present case, however, we are satisfied that the ruling was right. The admission must be made before the trial commences. Here it was *214not filed until afterwards. The rule requires, also, that the defendant should admit the facts, and not generally that the plaintiff' has a primd facie case.

Exceptions overruled.